CATES, Judge.
This is an appeal by an indigent inmate of Kilby Prison. It is taken from a judgment denying coram nobis.
Adams was indicted for larceny and receiving : he changed his plea to guilty after the State rested. A detective had related Adam’s confession. He was put on probation. On being again indicted,, revocation led him to prison.
He now complains that Mapp v. Ohio, 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d 1081, is the key to his cell. This conclusion he comes to through a claim of an illegal search turning his pockets (filled with rare coins) inside out on his being picked up. Adams was in a cab going from pharmacy to pharmacy in Birmingham asking for paregoric.
Hard cases make bad law and case hardened petitioners sometimes make good pleas. Vide Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799.
However, a plea of guilty in open court obviates any consideration of whether or not Mapp is Janus-like.
The judgment below is due to be
Affirmed.